Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 7/20/2021, Applicant, on 10/20/2021, amended Claims 1-4, 6-12, and 14- 16. Added 17-20.

Claims 1-20 are now pending in this application. 



Response to Amendment
Applicant's amendments to claims 1-4, 6-12, and 14- 16 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1-4, 6-12, and 14- 16 are not sufficient to overcome the prior art rejections set forth in the previous action. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “… That is, Claims 1 and 16, as amended, now specifically defines what was previously referred to only as an "interaction" as being a "simulated interaction [that] comprises a simulated  call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated calls being a recite inputs". Further, the attributes gleamed from the "simulated interaction" are now particularly defined as being "adherence of the end user to the script invoked for the simulated interaction". Finally, a particular "output" is now described as being a "recommendation related to a hiring of the end user by the contact center". When these limitations are considered with the remaining elements of Claims 1 and 16, the claimed subject matter becomes limited to a specific use having practical effects, which impose the type of meaningful limitations that argue against the claim being directed toward a judicial exception. See e.g., Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016). Claims 1 and 16 are now plainly eligible subject matter ....” The Examiner respectfully disagrees.


Analyzing under Step 2A, Prong 1:
The limitations regarding, …invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; recording, by ..., the simulated interaction; automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; providing, by ..., the identified attributes to a ... model; predicting, by the ..., a performance score based on providing the identified attributes to the ... model; comparing, by ..., the predicted performance score against a threshold score; and outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center…, under the broadest reasonable interpretation, may be interpreted to include a human using their mind and a human using pen and paper to, ...invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; recording, by ..., the simulated interaction; automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; providing, by ..., the identified attributes to a ... model; predicting, by the ..., a performance score based on providing the identified attributes to the ... model; comparing, by ..., the predicted performance score against a threshold score; and outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center… ; therefore, the claims are directed to a mental process. 

Further, invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; recording, by ..., the simulated interaction; automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; providing, by ..., the identified attributes to a ... model; predicting, by the ..., a performance score based on providing the identified attributes to the ... model; comparing, by ..., the predicted performance score against a threshold score; and outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center…, under the broadest reasonable interpretation, may be human contact center resource managing, hiring and interviewing human end users candidate agents based on human prediction, therefore it is managing personal behavior or relationships or interactions between people, Moreover, hiring human for jobs, under the fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.



Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: machine learning, by a processor, system, processor; and memory, wherein the memory has stored therein instructions that, when executed by the processor, cause the processor 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, invoking, ..., an interaction, recording, ..., the interaction…, outputting, ..., a recommendation, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution invoking, ..., an interaction, recording, ..., the interaction…, data output – outputting, ..., a recommendation….

Unlike the present claims, the claims at issue in BASCOM were directed to the installation of a filtering tool at a specific location (i.e., the remote ISP server), remote from the end-users (i.e., the local client computer), with customizable filtering features specific to each end user, which gives the filtering tool both the technological benefits of a filter on a local client computer and the technological benefits of a filter on the ISP server. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, No. 15-1763, slip op. at 15 (Fed Cir. Jun 27, 2016). It is this particular arrangement of the remote ISP server and the local client computer that is a technology-based solution that the court in BASCOM found overcame existing technical problems with other filtering systems was the non-conventional and non-generic arrangement of known, conventional pieces. The present claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A, generally linked to a technical environment with additional elements recited at a high level of generality under Step 2A Prong 2. 









Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 9) recite,
“A method for predicting performance for a contact center via ..., the method comprising: 
invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; 
recording, by ..., the simulated interaction; 
automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; 
providing, by ..., the identified attributes to a ... model; 
predicting, by the ..., a performance score based on providing the identified attributes to the ... model; 
comparing, by ..., the predicted performance score against a threshold score; and 
outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center.”

Analyzing under Step 2A, Prong 1:
invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; recording, by ..., the simulated interaction; automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; providing, by ..., the identified attributes to a ... model; predicting, by the ..., a performance score based on providing the identified attributes to the ... model; comparing, by ..., the predicted performance score against a threshold score; and outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center…, under the broadest reasonable interpretation, may be interpreted to include a human using their mind and a human using pen and paper to, ...invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; recording, by ..., the simulated interaction; automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; providing, by ..., the identified attributes to a ... model; predicting, by the ..., a performance score based on providing the identified attributes to the ... model; comparing, by ..., the predicted performance score against a threshold score; and outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center… ; therefore, the claims are directed to a mental process. 

Further, invoking, by ..., a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; recording, by ..., the simulated interaction; automatically analyzing, by ..., the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; providing, by ..., the identified attributes to a ... model; predicting, by the ..., a performance score based on providing the identified attributes to the ... model; comparing, by ..., the predicted performance score against a threshold score; and outputting, by ..., a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center…, under the broadest reasonable interpretation, may be human contact center resource managing, hiring and interviewing human end users candidate agents based on human prediction, therefore it is managing personal behavior or relationships or interactions between people, Moreover, hiring human for jobs, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.



Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: machine learning, by a processor, system, processor; and memory, wherein the memory has stored therein instructions that, when executed by the processor, cause the processor 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract 

Additionally, with respect to the elements, invoking, ..., an interaction, recording, ..., the interaction…, outputting, ..., a recommendation, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – invoking, ..., an interaction, recording, ..., the interaction…, data output – outputting, ..., a recommendation….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
 [0029]  A voice processor 108 is configured to take the recorded call from the media server 106 and associate the recording to the candidate 102. In one embodiment, the voice processor 108 retrieves metadata associated with the call recording (e.g. time, date, script ID, candidate ID (or dial number), and the like), and associates the retrieved metadata to information about the candidate (e.g. name), and provides the association to a synchronization server 110. The call recording and the associated data may also be stored in, for example, the data storage device 118. 
According to one example embodiment, the contact center system 1160 manages resources (e.g. personnel, computers, and telecommunication equipment) to enable delivery of services via telephone or other communication mechanisms. Such services may vary depending on the type of contact center, and may range from customer service to help desk, emergency response, telemarketing, order taking, and the like. 
[0060]  Customers, potential customers, or other end users (collectively referred to as the customers 12) desiring to receive services from the contact center may initiate inbound communications (e.g., telephony calls) to the contact center via their end user devices 1108a-1108c (collectively referenced as 1108). Each of the end user devices 1108 may be a communication device conventional in the art, such as, for example, a telephone, wireless phone, smart phone, personal computer, electronic tablet, and/or the like. Users operating the end user devices 1108 may initiate, manage, and respond to telephone calls, emails, chats, text messaging, web-browsing sessions, and other multi- media transactions. 
[0065] the system further includes an interactive media response (IMR) server 1122, which may also be referred to as a self-help system, virtual assistant, or the like. In one embodiment, the IMR server 1122 takes the form of the media server 106 and/or voice processor 108 of FIG. 1. The IMR server 1122 may also be similar to an interactive voice response (IVR) server, except that the IMR server 1122 is not restricted to voice, but may cover a variety of media channels including voice. Taking voice as an example, however, the IMR server 1122 may be configured with an IMR script for querying customers on their needs.
[0069] The agent device 1130 may also include a computer for communicating with one or more servers of the contact center and  performing data processing associated with contact center operations, and for interfacing with customers via voice and other multimedia communication mechanisms. 
[0078] each of the various servers, controllers, switches, gateways, engines, and/or modules (collectively referred to as servers) in the afore- described figures is a process or thread, running on one or more processors, in one or more computing devices 1500 (e.g., FIG. 6A, FIG. 6B), executing computer program instructions and interacting with other system components for performing the various functionalities described herein. The computer program instructions are stored in a memory which may be implemented in a computing device using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like. Also, a person of skill in the art should recognize that a computing device may be implemented via firmware (e.g. an application- specific integrated circuit), hardware, or a combination of software, firmware, and hardware. A person of skill in the art should also recognize that the functionality of various computing devices may be combined or integrated into a single computing device, or the functionality of a particular computing device may be distributed across one or more other computing devices without departing from the scope of the exemplary embodiments of the present invention. A server may be a software module, which may also simply be referred to as a module. The set of modules in the contact center may include servers, and other modules. 
[0088]  The computing device 1500 may be any workstation, desktop computer, laptop or notebook computer, server machine, handheld computer, mobile telephone or other portable telecommunication device, media playing device, gaming system, mobile computing device, or any other type and/or form of computing, telecommunications or media device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein. In some embodiments, the computing device 1500 may have different processors, operating systems, and input devices consistent with the device. 
[0089]  In other embodiments the computing device 1500 is a mobile device, such as a Java-enabled cellular telephone or personal digital assistant (PDA), a smart phone, a digital audio player, or a portable media player. In some embodiments, the computing device 1500 comprises a combination of devices, such as a mobile phone combined with a digital audio player or portable media player.
[0096]  Although this invention has been described in certain specific embodiments, those skilled in the art will have no difficulty devising variations to the described embodiments which in no way depart from the scope and spirit of the present invention. 
For example, instead of routing of a single interaction to a single agent in a sequential manner, the embodiments could be extended to concurrent routing/assignment of multiple interactions to multiple 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, is/are rejected under 35 U.S.C. 102 as being unpatentable by WIPO Publication to WO2009029802A2 to Yuschik et al., (hereinafter referred to as “Yuschik”).

As per Claim 1, Yuschik teaches: (Currently Amended) A method for predicting performance for a contact center via machine learning, the method comprising: 
invoking, by a processor, a simulated interaction between a contact center resource and an end user, wherein the simulated interaction comprises a simulated call between the end user and a voice processor of the contact center, the voice processor being configured with a script for conducting the simulated call; (in at least [0038] The candidate may be tested on his/her reading rate/style. For instance, the agent may be provided with a control script to read to a customer. Comprehension and comprehensibility of text-based interactions may also be evaluated. [0044] Rating and screening algorithms, included in the skills validation module, may be utilized to evaluate a simulated dialogue with a candidate (110) using Natural Language Understanding tools, known to those of skill in the art, to develop a candidate score. The candidate score as well as speaker verification data (SV Data) are sent to a back-end repository (140) to be utilized by the machine learning algorithms (300).  [0051] Once a candidate (110) is operating in a live contact center, an embodiment of the invention may be utilized to perform screenings, in that environment, which determine, at least, one or more of the following: spoken speech patterns, accuracy of textual and speech responses to spoken passages, and quality of text/voice dialog determination. Key Performance Indicators (KPIs) (275) (e.g., punctuality, average handle time, customer satisfaction scores (C-SAT scores), conformance to standards such as following the script, up-sells, frequency of barge-in, ability to use different types of interfaces such as voice/multi- modal/web-chat/etc. and teamwork) as well as agent scores may be collected and sent to the repository (140). )
recording, by the processor, the simulated interaction; (in at least [0018] emotion events detected during a customer interaction (this refers to either a manual or automated notation, regarding an emotion which may utilize variations in volume, spoken words, etc., in conjunction with natural language understanding, review of recorded interactions, etc.) [0040] Decision analytics and dialog monitoring may be employed to the result set of the candidate's responses to evaluate the overall interaction as well as rate individual responses for desirability in addition to comprehension.)
automatically analyzing, by the processor, the recorded simulated interaction for identifying attributes associated with the simulated interaction, wherein the attributes comprise at least an adherence of the end user to the script invoked for the simulated interaction; (in at least [0038] The candidate may be tested on his/her reading rate/style. For instance, the agent may be provided with a control script to read to a customer. Comprehension and comprehensibility of text-based interactions may also be evaluated. [0044] Rating and screening algorithms, included in the skills validation module, may be utilized to evaluate a simulated dialogue with a candidate (110) using Natural Language Understanding tools, known to those of skill in the art, to develop a candidate score. The candidate score as well as speaker verification data (SV Data) are sent to a back-end repository (140) to be utilized by the machine learning algorithms (300).  [0051] Once a candidate (110) is operating in a live contact center, an embodiment of the invention may be utilized to perform screenings, in that environment, which determine, at least, one or more of the following: spoken speech patterns, accuracy of textual and speech responses to spoken passages, and quality of text/voice dialog determination. Key Performance Indicators (KPIs) (275) (e.g., punctuality, average handle time, customer satisfaction scores (C-SAT scores), conformance to standards such as following the script, up-sells, frequency of barge-in, ability to use different types of interfaces such as voice/multi- modal/web-chat/etc. and teamwork) as well as agent scores may be collected and sent to the repository (140). )
providing, by the processor, the identified attributes to a machine learning model; (in at least [0030] Various algorithmic approaches may be used to re-train the rating algorithm from the aforementioned information types. These may include, but not be limited to, feed-forward artificial neural networks, within-class agent related training, discriminative training. [0031] Referring to Figures 3 and 4, "Feed-Forward Artificial Neural Networks" comprise multiple layers of back-propagation networks. The weights (w's) in Figure 3 may be determined from a preliminary analysis of archival data related to agent hiring and post-training agent performance. During training, forward and backward passes through the input data and the output result may be adjusted by reducing the back-propagation error using a gradient descent algorithm. Referring to Figure 4, a hidden layer may be added to the simple back- propagation model, which results in a non-linear network that is used to optimize the rating output by searching a large hypothesis space for the correct output (rating) from among a large number of possible weight values. [0054] use of machine learning techniques to process the data collected in the repository (140) and utilize patterns discovered therein to predict retention rates based on performance levels., [0044] The candidate score as well as speaker verification data (SV Data) are sent to a back-end repository (140) to be utilized by the machine learning algorithms (300).  [0051] (KPIs) (275) (e.g., punctuality, average handle time, customer satisfaction scores (C-SAT scores), conformance to standards such as following the script, up-sells, frequency of barge-in, ability to use different types of interfaces such as voice/multi- modal/web-chat/etc. and teamwork) as well as agent scores may be collected and sent to the repository (140).)
predicting, by the processor, a performance score based on providing the identified attributes to the machine learning model; (in at least [0054] employ the use of machine learning techniques to process the data collected in the repository (140) and utilize patterns discovered therein to predict retention rates based on performance levels. These predictions may be used to make hiring decisions, focus training as well as perform interventions with already hired employees that are determined to have a high expectation of quitting. [0030] [0031] Various algorithmic approaches may be used to re-train the rating algorithm from the aforementioned information types. These may include, but not be limited to, feed-forward artificial neural networks, within-class agent related training, discriminative training.)
comparing, by the processor, the predicted performance score against a threshold score; and (in at least (in at least [0012] The prediction module is encoded with programming instructions to determine if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; if said retention level equals or exceeds a predetermined level, issue a recommendation to hire said candidate. [0054] employ the use of machine learning techniques to process the data collected in the repository (140) and utilize patterns discovered therein to predict retention rates based on performance levels.)
outputting, by the processor, a recommendation based on the comparing, the recommendation related to a hiring of the end user by the contact center.  (in at least [0012] The prediction module is encoded with programming instructions to determine if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; if said retention level equals or exceeds a predetermined level, issue a recommendation to hire said candidate. [0045] The machine learning algorithms may produce a recommendation which is tailored to a specific task. That is, the recommendation may be to hire the candidate but for webchat interactions rather than voice interactions in order to ensure a greater probability of retention. [0056] a recommendation may need to be qualified by some additional attribute that would be considered by either the system or via a live interview.)

As per Claim 9, for a system (see at least Yuschik [0012]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8, 10-14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Publication to WO2009029802A2 to Yuschik et al., (hereinafter referred to as “Yuschik”) in view of US Patent to US9473637B1 to Venkatapathy et al. (hereinafter referred to as “Venkatapathy”) 

As per Claim 2, Yuschik teaches: (Currently Amended) The method of claim 1, wherein the automatically analyzing further includes speech analytics that comprises: 
... audio speech of the simulated call ... text; (in at least [0007] Text-to- speech (TTS) is a type of speech synthesis application that is used to create a spoken sound version of the text in a computer document, such as a help file or a Web page. TTS can enable the reading of computer display information for the visually challenged person, or may simply be used to augment the reading of a text message. Current TTS applications include voice-enabled e-mail and spoken prompts in voice response systems. TTS is often used with voice recognition programs. There are numerous TTS products available, including Read Please 2000, Proverbe Speech Unit, and Next Up Technology's TextAloud. Lucent, Elan, and AT&T each have products called "Text-to-Speech [0038] The candidate may be tested on his/her reading rate/style. For instance, the agent may be provided with a control script to read to a customer. Comprehension and comprehensibility of text-based interactions may also be evaluated.)
... from the script; and  (in at least [0018] script compliance (this measures how often and how far the agent deviates from the prepared script and whether such deviations are desirable or not),)
... from the simulated call. (in at least [0037] A candidate may participate in a simulated dialog. To provide consistency across candidate scores, the simulated dialog may be a control. The system utilizes tools to analyze the spoken speech patterns including audibility, rate of speech, intonation patterns, accents, word gaps, word stress, (intonation and word stress may be collectively referred to as prosody), recognizability (was the candidate's meaning understood), intelligibility (is the candidate's speech understandable), phonetic structure, and comprehension of spoken utterances.)

Although implied, Yuschik does not expressly disclose the following limitations, which however, are taught by Venkatapathy,
transcribing audio speech of the simulated call into text; (in at least [col7 ln30-50] A dialog manager 50 receives utterances from the customer or client via the call handler or agent station 42. For example, these customer/client utterances may be text utterances in the case of an online chat modality, or spoken utterances transcribed into text utterances by the speech recognition module 18 (FIG. 1))
deriving keywords from the script; and  (in at least [col8 ln40-60] The goal of the feature extraction 22 and clustering 24 is to cluster on all the training agent utterances 20 such that sentences in each cluster can be used to get a template. [col5 ln40-50] A speech recognition module 18 transcribes the recorded audio utterances into text dialog, i.e. text utterances. In general, a training set 20 of dialog, i.e. agent utterances with customer utterance context, is collected. It is contemplated for this training set to include a mixture of dialog obtained from both online chat and telephonic call center communications; however, since people tend to speak differently than they write (or type), it may be preferable to employ training data collected from a single communication modality (online chat or telephonic). )
determining presence of keywords in the text transcribed from the simulated call.  (in at least [col5 ln50-65f] reference to FIG. 1 and with brief reference to FIG. 3, agent utterances are characterized by suitable features in feature extraction 22. Some suitable features are illustrated in FIG. 3, and may include n-gram features characterizing the content of the utterance, dialog-based features such as context of the call center agent's utterance, and dependency features (i.e. dependency links providing grammatical relationships between words). Additional or other features are contemplated. In some approaches, features may be added during the training process in a feedback-type approach, e.g. if an agent utterance is categorized (perhaps tentatively) as a particular dialog act type (DA type) then this may be assigned as a further feature of the agent utterance. In some embodiments, the Xerox Incremental Parser (XIP) is used to extract such features.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yuschik by, ...Agent utterances are generated for implementing dialog acts recommended by a dialog manager of a call center. To this end, a set of word lattices, each represented as a weighted finite state automaton (WFSA), is constructed from training dialogs between call center agents and second parties (e.g. customers). The word lattices are assigned conditional probabilities over dialog act type. For each dialog act received from the dialog manager, the word lattices are ranked by the conditional probabilities for the dialog act type. At least one word lattice is chosen from the ranking, and is instantiated to generate a recommended agent utterance for implementing the recommended dialog act. The word lattices may be constructed by clustering agent utterances of training dialogs using context features from preceding second party utterances and grammatical dependency link features between words within agent utterances. Path variations of the word lattices may define slots or paraphrases...A dialog manager 50 receives utterances from the customer or client via the call handler or agent station 42. For example, these customer/client utterances may be text utterances in the case of an online chat modality, or spoken utterances transcribed into text utterances by the speech recognition module 18 (FIG. 1)...The goal of the feature extraction 22 and clustering 24 is to cluster on all the training agent utterances 20 such that sentences in each cluster can be used to get a template....A speech recognition module 18 transcribes the recorded audio utterances into text dialog, i.e. text utterances. In general, a training set 20 of dialog, i.e. agent utterances with customer utterance context, is collected. It is contemplated for this training set to include a mixture of dialog obtained from both online chat and telephonic call center communications; however, since people tend to speak differently than they write (or type), it may be preferable to employ training data collected from a single communication modality (online chat or telephonic)...reference to FIG. 1 and with brief reference to FIG. 3, agent utterances are characterized by suitable features in feature extraction 22. Some suitable features are illustrated in FIG. 3, and may include n-gram features characterizing the content of the utterance, dialog-based features such as context of the call center agent's utterance, and dependency features (i.e. dependency links providing grammatical relationships between words). Additional or other features are contemplated. In some approaches, features may be added during the training process in a feedback-type approach, e.g. if an agent utterance is categorized (perhaps tentatively) as a particular dialog act type (DA type) then this may be assigned as a further feature of the agent utterance. In some embodiments, the Xerox Incremental Parser (XIP) is used to extract such features, as taught by Venkatapathy, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Yuschik with the motivation of, ... be cost-effective...to provide enough human call agents with the requisite communications and technical skills to fully staff the call center. A known way to address this problem is to provide a computerized call center dialog manager. Such a computerized dialog manager provides guidance for the substantive content of the call dialog. This can be open-loop, e.g. providing a dialog script that the call center agent is expected to follow. More sophisticated call center dialog managers employ feedback control by providing suggested questions for the call center agent to ask based on the dialog history... a computerized call center dialog manager can be effective, especially when feedback control is employed, since calls commonly follow a limited number of substantive paths. For a given product, there are a limited number of common failure modes, and each failure mode can be diagnosed and resolved using a common set of questions asked in a logical sequence. Similarly, the range of questions that a telephone marketer or political campaign outreach agent is likely to field is relatively small and can be determined, for example, by statistically analyzing a representative number of past calls handled by a skilled human call center agent.... effectively emulate the natural nuances achieved by human speakers who are fluent in the employed natural language....to employ human call center agents who are fluent in the natural language of the call, in conjunction with a computerized call center dialog manager. In this approach, the human call center agent performs the “translation” of questions suggested by the dialog manager into appropriate natural language utterances. This approach advantageously facilitates employment of call center agents who may lack the requisite technical skill (since this is provided by the computerized dialog manager), but cannot enable full automation. It still may be difficult to hire enough human call center agents with the requisite communication skills even after relaxing the technical skill requirement....Improved efficiency can be obtained if the call center automation also provides the actual utterances to be asked, that is, the natural language “translation” of the substantive content provided by the dialog manager. In this way, completely automated call center operations can be achieved (except perhaps for the occasional complex or non-standard call, which may be transferred to a human agent). Alternatively, human call center agents may still be employed to speak the suggested utterances, with the automatically suggested utterances providing assistance to human call center agents who may not be fluent in the natural language used in a call..., as recited in Venkatapathy.


As per Claim 3, Yuschik teaches:  (Currently Amended) The method of claim 2, wherein the attributes further include: 
emotions of the end user during the simulated interaction, the emotions of the end user being determined via words used by the end user and how fast the end user spoke during the simulated interaction; and (in at least [0018] script compliance (this measures how often and how far the agent deviates from the prepared script and whether such deviations are desirable or not), workflow efficiency (this refers to processing time and the agent's ability to utilize tools correctly and efficiently to resolve customer issues), emotion events detected during a customer interaction (this refers to either a manual or automated notation, regarding an emotion which may utilize variations in volume, spoken words, etc., in conjunction with natural language understanding, review of recorded interactions, etc.) [0037] A candidate may participate in a simulated dialog. To provide consistency across candidate scores, the simulated dialog may be a control. The system utilizes tools to analyze the spoken speech patterns including audibility, rate of speech, intonation patterns, accents, word gaps, word stress, (intonation and word stress may be collectively referred to as prosody), recognizability (was the candidate's meaning understood), intelligibility (is the candidate's speech understandable), phonetic structure, and comprehension of spoken utterances
a clarity in the speech of the end user during the simulated interaction, the clarity being based on a confidence level of speech recognition used to transcribe the simulated call of the simulated interaction.  (in at least [0006] Automated speech recognition (ASR) is a technology that allows users of information systems to speak entries rather than punching numbers on a keypad. ASR is used primarily to provide information and to forward telephone calls. In recent years, ASR has become popular in the customer service departments of large corporations. Basic ASR systems recognize single-word entries such as yes- or-no responses and spoken numerals. Sophisticated ASR systems allow the user to enter direct queries or responses. (See, http://searchmobilecomputing.techtarget.eom/sDefmition/Q,, sid40_gci786138,00. html ). [0037] A candidate may participate in a simulated dialog. To provide consistency across candidate scores, the simulated dialog may be a control. The system utilizes tools to analyze the spoken speech patterns including audibility, rate of speech, intonation patterns, accents, word gaps, word stress, (intonation and word stress may be collectively referred to as prosody), recognizability (was the candidate's meaning understood), intelligibility (is the candidate's speech understandable), phonetic structure, and comprehension of spoken utterances. [0038] The candidate may be tested on his/her reading rate/style. For instance, the agent may be provided with a control script to read to a customer. Comprehension and comprehensibility of text-based interactions may also be evaluated.)

As per Claim 4, Yuschik teaches:  (Currently Amended) The method of claim 3, 
wherein the automatically analyzing of the recorded simulated interaction includes assigning a score to each of the identified attributes. (in at least [0026] a final score may be calculated from a combination of test scores weighted by correlation to top agent scores (which may be based on a plurality of key performance indicators). The right agent profile may be determined through statistical analysis. Of course, a given agent's test scores may change throughout their career and this would also be factored into the overall profile.) [0040] Decision analytics and dialog monitoring may be employed to the result set of the candidate's responses to evaluate the overall interaction as well as rate individual responses for desirability in addition to comprehension.)

As per Claim 5, Yuschik teaches:  (Original) The method of claim 1, 
wherein the predicted performance score is for predicting performance of the end user in meeting particular metrics for the contact center.(in at least [0026] a final score may be calculated which is then compared with a threshold score associated with high-quality agents that have a met threshold of retention)
As per Claim 6, Yuschik teaches: (Currently Amended) The method of claim 2, further comprising:
monitoring performance of contact center agents of the contact center;  (in at least [0025] The system (100) may be implemented within a portable kiosk (120). [0026] Once the test is complete, a final score may be calculated which is then compared with a threshold score associated with high-quality agents that have a met threshold of retention. In an embodiment, a final score may be calculated from a combination of test scores weighted by correlation to top agent scores (which may be based on a plurality of key performance indicators). The right agent profile may be determined through statistical analysis. Of course, a given agent's test scores may change throughout their career and this would also be factored into the overall profile.)
gathering performance scores relating to the performance of the monitored contact center agents; (in at least [0025] The system (100) may be implemented within a portable kiosk (120). [0026] Once the test is complete, a final score may be calculated which is then compared with a threshold score associated with high-quality agents that have a met threshold of retention. In an embodiment, a final score may be calculated from a combination of test scores weighted by correlation to top agent scores (which may be based on a plurality of key performance indicators). The right agent profile may be determined through statistical analysis. Of course, a given agent's test scores may change throughout their career and this would also be factored into the overall profile
invoking other occurrences of the simulated interaction with respective ones of the contact center agents; (in at least [0028] machine learning component may use post-screening, post-training information about an agent and a pool of agents to optimize the rating algorithm based on new, empirical information about agent performance.)
obtaining attribute scores for the contact center agents based on the other occurrences of the simulated interaction; (in at least [0026] a given agent's test scores may change throughout their career and this would also be factored into the overall profile. [0028] machine learning component may use post-screening, post-training information about an agent and a pool of agents to optimize the rating algorithm based on new, empirical information about agent performance. [0029] Input to the algorithm may include: Agent demographics Agent Key Performance Index (KPI) o Average handle time o Customer satisfaction survey rating o Attendance, work performance ratings o Script compliance and workflow efficiency o Information from automated monitoring, related to :  ■ Emotion events during customer interaction ■ Quality of interaction)
correlating the attribute scores with the performance scores for the contact center agents; and (in at least [0030] Various algorithmic approaches may be used to re-train the rating algorithm from the aforementioned information types. These may include, but not be limited to, feed-forward artificial neural networks, within-class agent related training, discriminative training. [0031] Referring to Figures 3 and 4, "Feed-Forward Artificial Neural Networks" comprise multiple layers of back-propagation networks. The weights (w's) in Figure 3 may be determined from a preliminary analysis of archival data related to agent hiring and post-training agent performance. During training, forward and backward passes through the input data and the output result may be adjusted by reducing the back-propagation error using a gradient descent algorithm. Referring to Figure 4, a hidden layer may be added to the simple back- propagation model, which results in a non-linear network that is used to optimize the rating output by searching a large hypothesis space for the correct output (rating) from among a large number of possible weight values.  [0032] "Within-class" agent related training, the weights may be determined from post- screening and post-training information, such as, KPIs as the agents progress through their screening, training and successful performance in their jobs.))
training the machine learning model based on the correlation; (in at least [0032]  Reinforcement learning techniques may be used to determine which set of KPIs with appropriate weights are correlated with the target agent hires - who perform well in their jobs and have high retention rates in their assignments. These may then be used to define the hidden layer in Figure 4. [0033] "Discriminative training" may process KPI information related to agents who constitute the rejection class, i.e., poor performers will be used as negative weights to further optimize the rating algorithm, such that correlates of poor performance in initial screening data, such as, performance on screening tests, skills assessment and analytical abilities are used to optimize the rating algorithm to select target agent candidates.)
wherein the performance scores comprise objective performance measurements that include at least one of:  a number of interactions transferred over a period of time; customer survey scores; and number of repeat callers per a period of time. (in at least [0013]  One or more performance indicators may be chosen from the group consisting of: average handle time, customer satisfaction survey ratings, attendance, work performance ratings, script compliance, workflow efficiency, emotion events detected during a customer interaction, a quality rating for said customer interaction)

As per Claim 8, Yuschik teaches: (Currently Amended) The method of claim 6, 
wherein the end user is a candidate contact center agent considered for hiring, and (in at least [0047] agent is being hired to handle in-bound calls for a computer technical support company then there may be specific training associated with that job function)
the recommendation is hiring the candidate or advancing the candidate to a next step of an interview process.  (in at least [0033] optimize the rating algorithm, such that correlates of poor performance in initial screening data, such as, performance on screening tests, skills assessment and analytical abilities are used to optimize the rating algorithm to select target agent candidates. [0045] The machine learning algorithms may produce a recommendation which is tailored to a specific task. That is, the recommendation may be to hire the candidate  [0054] predictions may be used to make hiring decisions, focus training as well as perform interventions with already hired employees [0056] a candidate may be more suitable to certain tasks (e.g., webchat versus phone interactions) than others and yet have the same overall score as another agent. Thus, a recommendation may need to be qualified by some additional attribute that would be considered by either the system or via a live interview.)

As per Claim 10-14, 16 for a system (see at least Yuschik [0012]), respectively, substantially recite the subject matter of Claim 2-6, 8 and are rejected based on the same reasoning and rationale.


Claims 7, 15, 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Publication to WO2009029802A2 to Yuschik et al., (hereinafter referred to as “Yuschik”) in view of US Patent to US9473637B1 to Venkatapathy et al. (hereinafter referred to as “Venkatapathy”) in view of US Patent Publication to US20110066449A1 to Backhaus et al. (hereinafter referred to as “Backhaus”) 


As per Claim 7, Yuschik teaches: (Currently Amended) The method of claim 6 further comprising: 
monitoring a criteria of the contact center; and (in at least [0018] Performance indicators include, but are not limited to, data which indicates the performance of a given agent such as average handle time (refers to the time the agent spends on a call resolving one or more issues), customer satisfaction survey ratings (e.g., which might be developed at the conclusion of a call or via on-line), attendance (refers to the presence of the agent in a capacity to work either physically, virtually, or remotely), work performance ratings (which may be developed based on subjective criteria, objective criteria, by a supervisor or otherwise)
... the threshold based on the monitored criteria.  (in at least [0051] Once a candidate (110) is operating in a live contact center, an embodiment of the invention may be utilized to perform screenings, in that environment, which determine, at least, one or more of the following: spoken speech patterns, accuracy of textual and speech responses to spoken passages, and quality of text/voice dialog determination. Key Performance Indicators (KPIs) (275) (e.g., punctuality, average handle time, customer satisfaction scores (C-SAT scores), conformance to standards such as following the script, up-sells, frequency of barge-in, ability to use different types of interfaces such as voice/multi- modal/web-chat/etc. , and teamwork) as well as agent scores may be collected and sent to the repository (140). Screenings [280] at predetermined intervals (e.g., annual, monthly, weekly) may take place. [0055]  the prediction algorithm (or the weighting of characteristics) for a candidate in India might be different than for an agent in America. Therefore, the machine learning processes may be geographically specific. The machine learning algorithms could also be tailored on the basis of other demographic information (e.g., age of candidate, educational background of candidate, etc.).)


Although implied, Yuschik in view of Venkatapathy does not expressly disclose the following limitations, which however, are taught by Backhaus,
dynamically adjusting the threshold based on the monitored criteria (in at least [0125] FIG. 9 illustrates a graph 900 providing data volume of radiology studies 910 and number of radiologists 920 on a first axis graphed against daily time periods on a second axis 930. A number of data lines graphed among discrete data points are provided. In this example, the illustrated graph includes a historical demand data line 940 (graphed until the end of the available historical data on Sep. 11, 2010), a forward forecast range 950 which provides a range of values corresponding to a future demand forecast, and an approved forecast range 960 which provides a version of the forecast from a previous point in time which was approved for (for example, the forecast may be approved once a week, although the forward forecast may change from day-to-day). [0126] indications of historical and forecasted demand, a number of data lines are provided in the graph 900 to compare demand with actual and estimated radiologist capacity and radiologist staffing levels. These data lines include a total shift capacity data line 970 that provides an illustration of the capacity of all radiologists scheduled in each shift. The capacity of all radiologists corresponds to an indication of a radiologist full time equivalent (FTE) data line 980 which displays the number of projected radiologists equivalent to a full time radiologists working during each shift. An actual radiologist count data line 990 displays the number of projected radiologist persons working during each shift (which is generally higher than FTE because some of the radiologists may not work a full shift). [0129] user interfaces may be used to analyze capacity and demand data to perform scheduling and radiologist matching to predicted and actual demand. For example, in one embodiment, a software tool may assign studies from expected demand to fill radiologist capacity, and show a user any shortfalls in coverage by state, medical facility, subspeciality, or procedure. In a more specific embodiment, summary level information related to radiologist usage may be provided hour-by-hour or day-by-day with statistics of study demand, study capacity, overage between demand and capacity, capacity minus demand, and capacity minus demand expressed as a percentage of capacity.)
	
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yuschik in view of Venkatapathy by, ...A system configuration and techniques for optimizing schedules and associated use predictions of a multiple resource planning workflow are disclosed herein, applicable to environments such as radiologist scheduling in a teleradiology workflow. In one embodiment, a series of computing engines and components are provided to allow detailed forecasting and the generation of customized recommendations for scheduling and other resource usage scenarios. This forecasting can factor resource efficiencies, changes in resource demand volume, resource specialties, resource usage preferences, expected future events such as the removal or addition of resources at future times, and other resource availability or usage changes. The forecasts may be further enhanced through the use of historical data models and estimated future data models. Additionally, a calendar and other tools may be presented through a user interface to allow forecast and scenario customization based on selection of a series of future dates....[0082] workflow module 116 generates recommendations 410 that may be based on the predictions. For example, if attempts at reassignment identify predicted medical requests that can not be assigned because doctors are not available to review the requests from a particular medical facility, then the workflow module 116 may recommend that more doctors be credentialed at the medical facility. If there are not enough doctors to review all of the medical requests even if the active doctors are credentialed at facilities with unassigned medical requests, then the workflow module 116 may recommend that more doctors be hired. If the work lists of doctors are consistently low, then the workflow module 116 may recommend that more medical facilities be recruited for the system 100. [0083]  the workflow module 116 may recommend that the integration of new doctors be delayed if the workflow module makes predictive assignments that indicate active doctors do not have enough medical requests to review. For example, if the predicted assignments indicate that each of the existing doctors is only assigned 45 medical requests in a shift, the workflow module may recommend that new doctors should not be allowed to enter the system until the existing doctors are each assigned 55 medical requests in a shift. Similarly, the workflow module 116 may recommend that new medical facilities be delayed if the workflow module generates predictive assignments that indicate active doctors have too many medical requests to review. For example, if the predicted assignments indicated that each of the doctors is assigned 100 medical requests in a shift, the workflow module may recommend that new medical facilities should not be allowed to enter the system until more doctors are hired...obtaining credentials for additional radiologists at a medical facility might take 1-2 months. Obtaining licensing might take 1-3 months. Hiring additional skilled radiologists with certain subspeciality qualifications might take 6-9 months. The modeling engine factors these fact-based dependencies and requirements when providing forecasts and resource availability. Thus, the modeling engine may be configured to predict when a licensing approval is going to occur, followed by a credentialing approval, and predict when a radiologist will be fully available to begin conducting reads for a particular medical facility. The modeling engine may also suggest predictions to hire additional resources for a future period that is months in advance, or may factor a “what-if” scenario to determine if additional resources need to be hired if additional facilities are added or existing facilities increase usage over the next 3, 6, 9, or 12 or more months...FIG. 9 illustrates a graph 900 providing data volume of radiology studies 910 and number of radiologists 920 on a first axis graphed against daily time periods on a second axis 930. A number of data lines graphed among discrete data points are provided. In this example, the illustrated graph includes a historical demand data line 940 (graphed until the end of the available historical data on Sep. 11, 2010), a forward forecast range 950 which provides a range of values corresponding to a future demand forecast, and an approved forecast range 960 which provides a version of the forecast from a previous point in time which was approved for (for example, the forecast may be approved once a week, although the forward forecast may change from day-to-day)...indications of historical and forecasted demand, a number of data lines are provided in the graph 900 to compare demand with actual and estimated radiologist capacity and radiologist staffing levels. These data lines include a total shift capacity data line 970 that provides an illustration of the capacity of all radiologists scheduled in each shift. The capacity of all radiologists corresponds to an indication of a radiologist full time equivalent (FTE) data line 980 which displays the number of projected radiologists equivalent to a full time radiologists working during each shift. An actual radiologist count data line 990 displays the number of projected radiologist persons working during each shift (which is generally higher than FTE because some of the radiologists may not work a full shift)...user interfaces may be used to analyze capacity and demand data to perform scheduling and radiologist matching to predicted and actual demand. For example, in one embodiment, a software tool may assign studies from expected demand to fill radiologist capacity, and show a user any shortfalls in coverage by state, medical facility, subspeciality, or procedure. In a more specific embodiment, summary level information related to radiologist usage may be provided hour-by-hour or day-by-day with statistics of study demand, study capacity, overage between demand and capacity, capacity minus demand, and capacity minus demand expressed as a percentage of capacity..., as taught by Backhaus, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Yuschik in view of Venkatapathy with the motivation of, ... enhanced planning and forecasting strategies that more accurately predict future usage and resource requirements...to accurately estimate staffing needs. Enhanced techniques are needed to improve the forecasting and prediction...the volume of the requests and the timing of the request must be accurately predicted to ensure adequate resources (i.e., radiologist staffing levels) and prevent service outages...to forecast a probability and timing of the changes to ...availability and ...request volume expected to occur prior to or during the future period of time...implementing enhanced planning and forecasting strategies for multiple resource planning...Failure to predict the number of ... required and factor which ... may lead to delays or service outages....profit optimization constraints may be factored in...A goal of the forecasting data model is to maximize profit...the forecasting data model may also predict revenue based on estimated demand from each facility...recognize that certain specialties are understaffed and need to be filled, or that additional licensing and credentialing must occur by certain ... to meet estimated demand.... create a proposed schedule and predict a shortfall or excess..., as recited in Backhaus.

As per Claim 15 for a system (see at least Yuschik [0012]) ,respectively, substantially recite the subject matter of Claim 7 and are rejected based on the same reasoning and rationale.


As per Claim 17, Yuschik teaches:  (New) The method of claim 7, 
wherein the monitored criteria comprises a hiring need of the contact center; (in at least [0012] to determine if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; if said retention level equals or exceeds a predetermined level, issue a recommendation to hire said candidate.)
....  

Although implied, Yuschik in view of Venkatapathy does not expressly disclose the following limitations, which however, are taught by Backhaus,
wherein the dynamically adjusting the threshold based on the monitored criteria comprises decreasing the threshold when the hiring need is determined to have increased and increasing the threshold when the hiring need is determined to have decreased.  (in at least [0082] workflow module 116 generates recommendations 410 that may be based on the predictions. For example, if attempts at reassignment identify predicted medical requests that can not be assigned because doctors are not available to review the requests from a particular medical facility, then the workflow module 116 may recommend that more doctors be credentialed at the medical facility. If there are not enough doctors to review all of the medical requests even if the active doctors are credentialed at facilities with unassigned medical requests, then the workflow module 116 may recommend that more doctors be hired. If the work lists of doctors are consistently low, then the workflow module 116 may recommend that more medical facilities be recruited for the system 100. [0083]  the workflow module 116 may recommend that the integration of new doctors be delayed if the workflow module makes predictive assignments that indicate active doctors do not have enough medical requests to review. For example, if the predicted assignments indicate that each of the existing doctors is only assigned 45 medical requests in a shift, the workflow module may recommend that new doctors should not be allowed to enter the system until the existing doctors are each assigned 55 medical requests in a shift. Similarly, the workflow module 116 may recommend that new medical facilities be delayed if the workflow module generates predictive assignments that indicate active doctors have too many medical requests to review. For example, if the predicted assignments indicated that each of the doctors is assigned 100 medical requests in a shift, the workflow module may recommend that new medical facilities should not be allowed to enter the system until more doctors are hired. [0125] FIG. 9 illustrates a graph 900 providing data volume of radiology studies 910 and number of radiologists 920 on a first axis graphed against daily time periods on a second axis 930. A number of data lines graphed among discrete data points are provided. In this example, the illustrated graph includes a historical demand data line 940 (graphed until the end of the available historical data on Sep. 11, 2010), a forward forecast range 950 which provides a range of values corresponding to a future demand forecast, and an approved forecast range 960 which provides a version of the forecast from a previous point in time which was approved for (for example, the forecast may be approved once a week, although the forward forecast may change from day-to-day). [0126] indications of historical and forecasted demand, a number of data lines are provided in the graph 900 to compare demand with actual and estimated radiologist capacity and radiologist staffing levels. These data lines include a total shift capacity data line 970 that provides an illustration of the capacity of all radiologists scheduled in each shift. The capacity of all radiologists corresponds to an indication of a radiologist full time equivalent (FTE) data line 980 which displays the number of projected radiologists equivalent to a full time radiologists working during each shift. An actual radiologist count data line 990 displays the number of projected radiologist persons working during each shift (which is generally higher than FTE because some of the radiologists may not work a full shift). [0129] user interfaces may be used to analyze capacity and demand data to perform scheduling and radiologist matching to predicted and actual demand. For example, in one embodiment, a software tool may assign studies from expected demand to fill radiologist capacity, and show a user any shortfalls in coverage by state, medical facility, subspeciality, or procedure. In a more specific embodiment, summary level information related to radiologist usage may be provided hour-by-hour or day-by-day with statistics of study demand, study capacity, overage between demand and capacity, capacity minus demand, and capacity minus demand expressed as a percentage of capacity.)

The reason and rationale to combine Yuschik, Venkatapathy, Backhaus is the same as recited above.

As per Claim 18, although implied, Yuschik in view of Venkatapathy does not expressly disclose the following limitations, which however, are taught by Backhaus, (New) The method of claim 17, 
wherein the threshold is further based on a past speed of hiring and a time left until additional staffing is needed. (in at least [0082] workflow module 116 generates recommendations 410 that may be based on the predictions. For example, if attempts at reassignment identify predicted medical requests that can not be assigned because doctors are not available to review the requests from a particular medical facility, then the workflow module 116 may recommend that more doctors be credentialed at the medical facility. If there are not enough doctors to review all of the medical requests even if the active doctors are credentialed at facilities with unassigned medical requests, then the workflow module 116 may recommend that more doctors be hired. If the work lists of doctors are consistently low, then the workflow module 116 may recommend that more medical facilities be recruited for the system 100. [0083]  the workflow module 116 may recommend that the integration of new doctors be delayed if the workflow module makes predictive assignments that indicate active doctors do not have enough medical requests to review. For example, if the predicted assignments indicate that each of the existing doctors is only assigned 45 medical requests in a shift, the workflow module may recommend that new doctors should not be allowed to enter the system until the existing doctors are each assigned 55 medical requests in a shift. Similarly, the workflow module 116 may recommend that new medical facilities be delayed if the workflow module generates predictive assignments that indicate active doctors have too many medical requests to review. For example, if the predicted assignments indicated that each of the doctors is assigned 100 medical requests in a shift, the workflow module may recommend that new medical facilities should not be allowed to enter the system until more doctors are hired. [0118] In a typical radiology practice, obtaining credentials for additional radiologists at a medical facility might take 1-2 months. Obtaining licensing might take 1-3 months. Hiring additional skilled radiologists with certain subspeciality qualifications might take 6-9 months. The modeling engine factors these fact-based dependencies and requirements when providing forecasts and resource availability. Thus, the modeling engine may be configured to predict when a licensing approval is going to occur, followed by a credentialing approval, and predict when a radiologist will be fully available to begin conducting reads for a particular medical facility. The modeling engine may also suggest predictions to hire additional resources for a future period that is months in advance, or may factor a “what-if” scenario to determine if additional resources need to be hired if additional facilities are added or existing facilities increase usage over the next 3, 6, 9, or 12 or more months. [0125] FIG. 9 illustrates a graph 900 providing data volume of radiology studies 910 and number of radiologists 920 on a first axis graphed against daily time periods on a second axis 930. A number of data lines graphed among discrete data points are provided. In this example, the illustrated graph includes a historical demand data line 940 (graphed until the end of the available historical data on Sep. 11, 2010), a forward forecast range 950 which provides a range of values corresponding to a future demand forecast, and an approved forecast range 960 which provides a version of the forecast from a previous point in time which was approved for (for example, the forecast may be approved once a week, although the forward forecast may change from day-to-day). [0126] indications of historical and forecasted demand, a number of data lines are provided in the graph 900 to compare demand with actual and estimated radiologist capacity and radiologist staffing levels. These data lines include a total shift capacity data line 970 that provides an illustration of the capacity of all radiologists scheduled in each shift. The capacity of all radiologists corresponds to an indication of a radiologist full time equivalent (FTE) data line 980 which displays the number of projected radiologists equivalent to a full time radiologists working during each shift. An actual radiologist count data line 990 displays the number of projected radiologist persons working during each shift (which is generally higher than FTE because some of the radiologists may not work a full shift). [0129] user interfaces may be used to analyze capacity and demand data to perform scheduling and radiologist matching to predicted and actual demand. For example, in one embodiment, a software tool may assign studies from expected demand to fill radiologist capacity, and show a user any shortfalls in coverage by state, medical facility, subspeciality, or procedure. In a more specific embodiment, summary level information related to radiologist usage may be provided hour-by-hour or day-by-day with statistics of study demand, study capacity, overage between demand and capacity, capacity minus demand, and capacity minus demand expressed as a percentage of capacity.)

The reason and rationale to combine Yuschik, Venkatapathy, Backhaus is the same as recited above.


As per Claim 19
... of contact center agents; and (in at least [0005] Call centers historically face up to 100% attrition rates so there is a long-felt need in this industry to provide a better form of analysis to hire and nurture capable agents, as well as intervene appropriately with under-performing or marginal agents. By using machine learning to correlate scores with profiles of good agents and candidates, more accurate predictions/reviews can be made..)
... contact center agents are being hired to fulfill a staffing need of the contact center; (in at least [0005] Call centers historically face up to 100% attrition rates so there is a long-felt need in this industry to provide a better form of analysis to hire and nurture capable agents, as well as intervene appropriately with under-performing or marginal agents. By using machine learning to correlate scores with profiles of good agents and candidates, more accurate predictions/reviews can be made. [0013] One or more performance indicators may be chosen from the group consisting of: average handle time, customer satisfaction survey ratings, attendance, work performance ratings, script compliance, workflow efficiency, emotion events detected during a customer interaction, a quality rating for said customer interaction. Further steps may include receiving, at a prediction module, a score from said testing module; storing the score in a database or other computerized repository en route to the prediction module; alternatively, querying the intermediate storage location for the score in a "pull" paradigm. Further steps may include determining if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; and if said retention level equals or exceeds a predetermined level, issuing a recommendation to hire said candidate.)
... the threshold based on the monitored criteria comprises ... contact center agents are being hired to fulfill the staffing need of the contact center.  (in at least [0005] Call centers historically face up to 100% attrition rates so there is a long-felt need in this industry to provide a better form of analysis to hire and nurture capable agents, as well as intervene appropriately with under-performing or marginal agents. By using machine learning to correlate scores with profiles of good agents and candidates, more accurate predictions/reviews can be made. [0013] One or more performance indicators may be chosen from the group consisting of: average handle time, customer satisfaction survey ratings, attendance, work performance ratings, script compliance, workflow efficiency, emotion events detected during a customer interaction, a quality rating for said customer interaction. Further steps may include receiving, at a prediction module, a score from said testing module; storing the score in a database or other computerized repository en route to the prediction module; alternatively, querying the intermediate storage location for the score in a "pull" paradigm. Further steps may include determining if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; and if said retention level equals or exceeds a predetermined level, issuing a recommendation to hire said candidate.)

Although implied, Yuschik in view of Venkatapathy does not expressly disclose the following limitations, which however, are taught by Backhaus,
a hiring speed of ...; and (in at least [0118] obtaining credentials for additional radiologists at a medical facility might take 1-2 months. Obtaining licensing might take 1-3 months. Hiring additional skilled radiologists with certain subspeciality qualifications might take 6-9 months. The modeling engine factors these fact-based dependencies and requirements when providing forecasts and resource availability. Thus, the modeling engine may be configured to predict when a licensing approval is going to occur, followed by a credentialing approval, and predict when a radiologist will be fully available to begin conducting reads for a particular medical facility. The modeling engine may also suggest predictions to hire additional resources for a future period that is months in advance, or may factor a “what-if” scenario to determine if additional resources need to be hired if additional facilities are added or existing facilities increase usage over the next 3, 6, 9, or 12 or more months.)
whether enough ... are being hired to fulfill a staffing need of the ...; (in at least [0069] FIG. 4 shows a system 400 that may be included in the IO management system 100. The system 400 is capable of predicting an amount and origin of future medical requests. This information, in turn, may be used to ensure enough doctors are available to handle the predicted number and type of medical requests. Additionally, the information may be used to identify if more medical requests are needed to fully utilize the predicted amount of doctors available to review the requests. The system 400 includes a graphical user interface (GUI) 402, the workflow module 116, and the data module 112.)
wherein the dynamically adjusting the threshold based on the monitored criteria comprises decreasing the threshold when it is determined that not enough ... are being hired to fulfill the staffing need of the .... (in at least [0082] workflow module 116 generates recommendations 410 that may be based on the predictions. For example, if attempts at reassignment identify predicted medical requests that can not be assigned because doctors are not available to review the requests from a particular medical facility, then the workflow module 116 may recommend that more doctors be credentialed at the medical facility. If there are not enough doctors to review all of the medical requests even if the active doctors are credentialed at facilities with unassigned medical requests, then the workflow module 116 may recommend that more doctors be hired. If the work lists of doctors are consistently low, then the workflow module 116 may recommend that more medical facilities be recruited for the system 100. [0083]  the workflow module 116 may recommend that the integration of new doctors be delayed if the workflow module makes predictive assignments that indicate active doctors do not have enough medical requests to review. For example, if the predicted assignments indicate that each of the existing doctors is only assigned 45 medical requests in a shift, the workflow module may recommend that new doctors should not be allowed to enter the system until the existing doctors are each assigned 55 medical requests in a shift. Similarly, the workflow module 116 may recommend that new medical facilities be delayed if the workflow module generates predictive assignments that indicate active doctors have too many medical requests to review. For example, if the predicted assignments indicated that each of the doctors is assigned 100 medical requests in a shift, the workflow module may recommend that new medical facilities should not be allowed to enter the system until more doctors are hired. [0118] In a typical radiology practice, obtaining credentials for additional radiologists at a medical facility might take 1-2 months. Obtaining licensing might take 1-3 months. Hiring additional skilled radiologists with certain subspeciality qualifications might take 6-9 months. The modeling engine factors these fact-based dependencies and requirements when providing forecasts and resource availability. Thus, the modeling engine may be configured to predict when a licensing approval is going to occur, followed by a credentialing approval, and predict when a radiologist will be fully available to begin conducting reads for a particular medical facility. The modeling engine may also suggest predictions to hire additional resources for a future period that is months in advance, or may factor a “what-if” scenario to determine if additional resources need to be hired if additional facilities are added or existing facilities increase usage over the next 3, 6, 9, or 12 or more months. [0125] FIG. 9 illustrates a graph 900 providing data volume of radiology studies 910 and number of radiologists 920 on a first axis graphed against daily time periods on a second axis 930. A number of data lines graphed among discrete data points are provided. In this example, the illustrated graph includes a historical demand data line 940 (graphed until the end of the available historical data on Sep. 11, 2010), a forward forecast range 950 which provides a range of values corresponding to a future demand forecast, and an approved forecast range 960 which provides a version of the forecast from a previous point in time which was approved for (for example, the forecast may be approved once a week, although the forward forecast may change from day-to-day). [0126] indications of historical and forecasted demand, a number of data lines are provided in the graph 900 to compare demand with actual and estimated radiologist capacity and radiologist staffing levels. These data lines include a total shift capacity data line 970 that provides an illustration of the capacity of all radiologists scheduled in each shift. The capacity of all radiologists corresponds to an indication of a radiologist full time equivalent (FTE) data line 980 which displays the number of projected radiologists equivalent to a full time radiologists working during each shift. An actual radiologist count data line 990 displays the number of projected radiologist persons working during each shift (which is generally higher than FTE because some of the radiologists may not work a full shift). [0129] user interfaces may be used to analyze capacity and demand data to perform scheduling and radiologist matching to predicted and actual demand. For example, in one embodiment, a software tool may assign studies from expected demand to fill radiologist capacity, and show a user any shortfalls in coverage by state, medical facility, subspeciality, or procedure. In a more specific embodiment, summary level information related to radiologist usage may be provided hour-by-hour or day-by-day with statistics of study demand, study capacity, overage between demand and capacity, capacity minus demand, and capacity minus demand expressed as a percentage of capacity.)  

The reason and rationale to combine Yuschik, Venkatapathy, Backhaus is the same as recited above.



Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Publication to WO2009029802A2 to Yuschik et al., (hereinafter referred to as “Yuschik”) in view of US Patent to US9473637B1 to Venkatapathy et al. (hereinafter referred to as “Venkatapathy”) in view of US Patent Publication to US20110276507A1 to O'Malley (hereinafter referred to as “O'Malley”)


As per Claim 20, Yuschik teaches:  (New) The method of claim 8, 
wherein the outputting the recommendation comprises sending an electronic communication to a predetermined employee of the contact center; and (in at least [0012] The prediction module is encoded with programming instructions to determine if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; if said retention level equals or exceeds a predetermined level, issue a recommendation to hire said candidate. [0045] The machine learning algorithms may produce a recommendation which is tailored to a specific task. That is, the recommendation may be to hire the candidate but for webchat interactions rather than voice interactions in order to ensure a greater probability of retention. [0056] a recommendation may need to be qualified by some additional attribute that would be considered by either the system or via a live interview
... hired as a contact center agent or advancing to the next step of the interview process. (in at least [0012] The prediction module is encoded with programming instructions to determine if the candidate should be hired by querying a retention level associated with said score from said repository; comparing said retention level against a predetermined threshold; if said retention level equals or exceeds a predetermined level, issue a recommendation to hire said candidate.)


Although implied, Yuschik in view of Venkatapathy in view of does not expressly disclose the following limitations, which however, are taught by O'Malley,
further comprising outputting a message to the end user, the message informing the end user of being hired ... or advancing to the next step of the interview process.  (in at least [0668] FIG. 37 also depicts an example user interface screenshot of how the PAM-MGR 50 and/or the Interviewer would also use the TIMES 122 to select what specific information should and/or should not be included in the email and/or weblinks provided to each Candidate, such as: a “Where and how to meet at the office (in a face-to-face interview)” 1482 option, a “Where and how to meet at a specific location other than the office (in a face-to-face interview)” 1484 option, a “Where and how to conference call for the phone interview” 1486 option, a “That the company will forward more information later” 1488 option, a “That the company would like him/her to take an additional quiz beforehand (with a weblink)” 1490 option, and/or a “That the company would like him/her to take an additional survey beforehand (with a weblink)” 1492 option. In addition, the system could ask the Applicant/Candidate a “That he/she can request dates/times for the interview” 1494 option. And all this information can be previewed against an existing TIMES 122 Campaign 103 to see the results and/or saved with a Preview/Save 444 function. [0669] FIG. 38 depicts an embodiment of an example user interface screenshot of an Interview Scheduler generated by the TIMES 114. This Interview Scheduler is what an Applicant and/or a Candidate would see after clicking a weblink, say that was sent to each Candidate by the System, inside of an email. Interested Applicants and/or Candidates (Applicant/Candidate depends on the conditions set in the System for pre-qualifying and at what juncture in the process) are asked to “Select a Date and Time” from the list shown that he/she would be available for a Phone Interview by placing an “X” in the appropriate column.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yuschik in view of Venkatapathy by, ...locating resources and providing recruitment information. Including a memory device for storing the information regarding a at least one resource, a at least one resource criteria, a at least one resource match, and a at least one processing device for processing information regarding the information, criteria, resource and match. In one aspect, the processing device utilizes information regarding a at least one job opening, an applicant's contract, an interviewer's available date, an interviewer available time, and a interview schedule, stored in the memory device, and further wherein the processing device generates a message containing information regarding at least one of a job opening, an interview schedule, an interviewer, an applicant's contract, a date and a time, wherein the message is responsive to the job interview request, and a transmitter for transmitting the message to a communication device associated with an individual in real-time...FIG. 37 also depicts an example user interface screenshot of how the PAM-MGR 50 and/or the Interviewer would also use the TIMES 122 to select what specific information should and/or should not be included in the email and/or weblinks provided to each Candidate, such as: a “Where and how to meet at the office (in a face-to-face interview)” 1482 option, a “Where and how to meet at a specific location other than the office (in a face-to-face interview)” 1484 option, a “Where and how to conference call for the phone interview” 1486 option, a “That the company will forward more information later” 1488 option, a “That the company would like him/her to take an additional quiz beforehand (with a weblink)” 1490 option, and/or a “That the company would like him/her to take an additional survey beforehand (with a weblink)” 1492 option. In addition, the system could ask the Applicant/Candidate a “That he/she can request dates/times for the interview” 1494 option. And all this information can be previewed against an existing TIMES 122 Campaign 103 to see the results and/or saved with a Preview/Save 444 function...FIG. 38 depicts an embodiment of an example user interface screenshot of an Interview Scheduler generated by the TIMES 114. This Interview Scheduler is what an Applicant and/or a Candidate would see after clicking a weblink, say that was sent to each Candidate by the System, inside of an email. Interested Applicants and/or Candidates (Applicant/Candidate depends on the conditions set in the System for pre-qualifying and at what juncture in the process) are asked to “Select a Date and Time” from the list shown that he/she would be available for a Phone Interview by placing an “X” in the appropriate column...., as taught by O'Malley, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Yuschik in view of Venkatapathy with the motivation of, ... to determine who is truly qualified, has the appropriate job experience, can handle the level of responsibilities required, lives within a reasonable commuting distance for the work location, is available when needed, fits the company's culture and is willing to work within the salary budget that has been allocated....needs the ability to see where and why Applicants are not qualifying for the Job Opening, to determine if there may be a shortage of qualified Applicants with a specific requirement or requirements relative to other time periods (say a year earlier) when the Job Poster has posted the same Job Opening...allows the Job Poster to make adjustments as needed, but to track the long-term ramifications of such adjustments relative to such things as the number of Applicants that eventually qualify as Job Candidates, the number of Candidates that get interviewed, the successfulness of the Candidate who becomes the employee or contractor....Applicants on the other hand, can easily search for relevant job openings by listing their skills, education, experience, along with desired position(s), his/her ideal to maximum commute distances and salary expectations. This system could then contact both the appropriate Applicants, and other appropriate parties, such as the Job Posters, the company with the job opening, those people that will be conducting the job interviews when, and as, matches are created, and according to the conditions pre-set within the System... interview virtually an unlimited number of Applicants with similar questions, criteria, and conditions, so as to create a relatively fair assessment for each unique opportunity and/or Job Opening. The system could be setup to allow Applicants to apply and interview on their time schedule. The system could provide the Applicants with instant feedback and with areas for suggested improvements.....provide Applicants and Companies with high tech analysis regarding computational assessments for speed, accuracy, honesty, and believability in answering interview questions. The system could allow for tools and experts in body language assessment, arousal assessment/lie-detecting, and/or peer groups to assess one's ability to interview well and to what degree, even before he/she becomes an Applicant in an interview for a specific job opening or position, both as practice for improving one's interview skills and/or as joining social communities of shared assessments....need a far more efficient system with tools to automatically and succinctly create the most appropriate Job Postings, with additional tools that can create conditional qualifications and surveys for both the Job Poster, and the job Applicant to complete.... an optimized interview schedule for a plurality of dates and times the job interviewers would be available to conduct the job interviews for the particular job opening; forwarding a communication from the computer to the candidates; updating the dynamic schedule when the candidates select a particular available date and time for the interview... , as recited in O'Malley.








Conclusion
Relevant prior art not relied upon:
Baker, US20180012186A1, An amount of time needed to fill a job requirement is forecasted. By executing a forecasting algorithm, a numerosity of resumes matching the job requirement during the amount of time is forecasted. Using the numerosity and the amount of time, a risk value is computed corresponding to the job requirement, the risk value being indicative of a probability that the job requirement will go unfulfilled in the amount of time. From a base tuple corresponding to the job requirement, a second tuple is constructed, the second tuple having a distance from the base tuple. In real-time a second risk value is computed corresponding to the second tuple. When the second risk value is less than the risk value, data of the second tuple is presented as a risk minimization option for the job requirement.

Mehta, US20140129462A1, A method, system and computer program product are disclosed for candidate screening. In one embodiment, the method comprises identifying a multitude of dimensions of a specified job, assigning a weight to each of the dimensions, and determining whether each of a group of candidate satisfies the weights assigned to the dimensions. In an embodiment, a score is assigned to each candidate based on the weights assigned to the dimensions, and the number of the candidates score above a threshold is determined. In an embodiment, if the number of the candidates that have a score above the threshold is less than a defined number, one or more of the weights is adjusted, and the candidates are rescored based on these adjusted weights. In embodiments of the invention, the weights are adjusted based on the number of the candidates that score above the threshold, or based on the other weights.

Kannan, US20160171424A1, A computer-implemented method and an apparatus for facilitating staffing of resources receives customer data corresponding to a plurality of customers of an enterprise. At least one intention is predicted for each customer to configure a plurality of intentions. An expected volume of interactions is estimated for at least one time period based on the plurality of intentions. Each interaction in the expected volume of interactions is associated with interaction attributes. Resource data corresponding to a plurality of resources of the enterprise is received. Each resource is associated with a plurality of resource attributes. At least one resource is mapped to each interaction based on a match between 

Jaiswal, US8457964B2, A method and system for determining and communicating biometrics of a recorded speaker in a voice transcription process. An interactive voice response system receives a request from a user for a transcription of a voice file. A profile associated with the requesting user is obtained, wherein the profile comprises biometric parameters and preferences defined by the user. The requested voice file is analyzed for biometric elements according to the parameters specified in the user's profile. Responsive to detecting biometric elements in the voice file that conform to the parameters specified in the user's profile, a transcription output of the voice file is modified according to the preferences specified in the user's profile for the detected biometric elements to form a modified transcription output file. The modified transcription output file may then be provided to the requesting user.

Sivasubramanian, US20210157834A1, Systems and methods to support searching and diagnostics capabilities in a customer contact service. Contacts data may be encoded as text (e.g., chat logs), audio (e.g., audio recordings), and various other modalities. A computing resource service provider may implement a service to receive, from a client, a request to perform a search with a specified set of parameters on a plurality of outputs associated with a plurality of contacts data, wherein the plurality of outputs are generated based at least in part by: transcripts generated based on audio data of the plurality of contacts data, metadata determined based the transcripts using one or more natural language processing (NLP) techniques, categories that are matched based at least in part on the transcripts, and search the plurality of outputs to obtain a search result determined based at least in part on the transcripts, metadata, and categories, and provide the search result to the client.

Fernandez, US10579742B1, Techniques are described for data transformation performed based on a current emotional state of the user who provided input data, the emotional state determined based on biometric data for the user. Sensor(s) may generate biometric data that indicates physiological 

 Huang, US20190164554A1, A method, computer-readable medium, and system including a speech-to-text module to receive an input of speech including one or more words generated by a human and to output data including text, sentiment information, and other parameters corresponding to the speech input; a processing module like Artificial Intelligence to generate a reply to the speech input, the reply including a textual component, sentimental information associated with the textual component, and contextual information associated with the textual component; and a text-to-speech module to receive the textual component, sentimental information, and contextual information and to generate, based on the received textual component and its associated sentimental information and contextual information, a speech output including one or more spoken words, the spoken words to be presented with at least one of a pace, a tone, a volume, and an emphasis representative of the sentimental information and contextual information associated with the textual component.

 Portnoy, US20190066011A1, A computer program programmed to assist management of a group in deploying, training, hiring, and firing staff and other resources of the group. The program builds a model of a group, the model including the organizational structure, missions, and tasks that the group performs to achieve its missions. The program queries managers of a group to obtain the managers' requested levels for a plurality of resources for the group, including requested levels of proficiency for a plurality of competencies. The program queries staff members of the group to obtain staff assessments of the degree to which the group meets the requested levels and competencies. The program compares the managers' requested levels and the staff assessments to identify mismatches between the requests and assessments, 

Fama, US20190130329A1, Systems and methods are disclosed for scheduling a workforce. In one embodiment, the method comprises receiving a shift activity template; receiving an association between the shift activity template and at least one worker; and scheduling a plurality of schedulable objects. The scheduling is performed in accordance with a workload forecast and schedule constraints. Each of the schedulable objects is based on the shift activity template. The shift activity template describes a worker activity performed during a shift. The template has range of start times and a variable length for the activity. The activity is associated with a queue.

Bender, US20190251492A1, A prediction optimization system and method includes analyzing the overall probability of success to identify one or more attributes of the permit application that is negatively impacting the overall probability, mapping the attributes against a list of optimizing action items to determine a recommended change that adjusts the attributes to improve the overall probability, applying the recommended change to determine a recalculated predicted probability of success, analyzing an external publicly available information used to determine the impact score to identify external publicly available information that is negatively impacting the impact score, mapping the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application, applying the recommended action to determine a recalculated impact score, and determining an optimized overall probability of success based on the recalculated predicted probability and the recalculated impact score



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623